Citation Nr: 0605087	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  91-44 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1975.  The appellant is the veteran's legal custodian.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 decision by the RO in Waco, Texas, 
which in pertinent part, denied service connection for 
schizophrenia.  

In November 2000, the Board remanded the claim for further 
adjudication.  In August 2002, the case was sent to the 
Board's Evidence Development Unit (EDU), to undertake the 
requested development.  

In May 2003, the Board granted the appellant's motion to 
advance the appeal on its docket.  

In August 2003, the Board remanded the claim for further 
development.   

On March 15, 2004, the Board promulgated a decision which 
denied the veteran's claim of entitlement to service 
connection for schizophrenia.  In a separate decision, dated 
in February 2005, the Board vacated the March 2004 decision 
so that newly received evidence could be considered. 

In February 2005 the Board again remanded the claim. 


FINDING OF FACT

The veteran's schizophrenia originated during his active 
service.


CONCLUSION OF LAW

Schizophrenia was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Factual Background

The veteran's service medical records are negative for 
clinical findings, diagnosis or treatment of any psychiatric 
abnormality, including schizophrenia.

A VA medical certificate dated in June 1977 showed that the 
veteran presented with complaints of being the victim of 
voodoo, having trouble sleeping and being nervous.  The 
diagnosis was paranoid personality.

A private psychological evaluation dated in July 1977 noted 
that the veteran had schizoid behavior and a diagnosis of 
paranoid type schizophrenia with sociopathic features.

A VA examination in November 1977, noted the absence of 
psychiatric complaints as well as the absence of treatment 
for psychiatric complaints in service or prior to June 1977.  
The diagnostic impression was an acute schizophrenic episode, 
paranoid, by history, in remission.

VA examination, hospitalization and outpatient treatment 
records dated from June 1977 to December 2002, show findings 
of various forms of schizophrenia and substance abuse.

On VA examination in July 2003, the diagnostic impression was 
chronic, undifferentiated schizophrenia.

The examiner concluded that the veteran did not have symptoms 
of schizophrenia in service or within one year after service 
according to the review of records.  It was noted that the 
first diagnosis of schizophrenia was in 1977.  The examiner 
further noted that the veteran used cocaine and alcohol and 
had difficulty with his marriage following service.  The 
examiner commented that he did not see such behavior as 
starting in service or within a year after service.  The 
examiner noted that there were fairly strict criteria for 
making a diagnosis of schizophrenia and consideration of 
prodromal symptoms would amount to conjecture.

In July 2005, the veteran was again afforded a VA psychiatric 
examination.  The examiner indicated a review of the 
veteran's medical records and claims folder.  During the 
examination, the veteran seemed confused and disorganized and 
overall appeared to have a thought disturbance.  The 
pertinent Axis I diagnosis was chronic schizophrenia, 
paranoid type.  The examiner opined that it was as likely as 
not that the behavioral problems which were noted while the 
veteran was in service, represented a progression leading up 
to schizophrenia.  


Analysis

Service connection will be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The post-service evidence shows the veteran was hospitalized 
a few years after service discharge due to paranoid 
personality and paranoid type schizophrenia with sociopathic 
features.  In recent years the veteran has undergone 
considerable treatment for psychiatric disorders.  These 
records provide competent evidence of current schizophrenia.  

There are conflicting opinions as to whether the current 
schizophrenia had its onset in service.  The Board sees no 
basis for favoring one opinion over the other.

The evidence is in relative equipoise.  Resolving reasonable 
doubt in the veteran's favor, the Board grants service 
connection for schizophrenia.  38 U.S.C.A. § 5107(b) (West 
2002).



ORDER

Entitlement to service connection for schizophrenia is 
granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


